EPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

December 13, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid & CHIP Services
Shantanu Agrawal, M.D., Director
Center for Program Integrity

SUBJECT: Strengthening Program Integrity in Medicaid Personal Care Services
Introduction
The Centers for Medicare & Medicaid Service (CMS) and states are taking important steps to
support increased access by Medicaid beneficiaries who are aged or have a disability to highquality home and community-based services (HCBS). 1 These efforts are yielding concrete
results: in FY 2014, the majority (53%) of the $152 billion in federal and state Medicaid
spending on long-term care services and supports (LTSS) was spent on community-based
supports, reversing a long-standing imbalance weighted toward spending on nursing facility and
other institutional care. 2 To continue this progress, CMS and states have moved forward with
implementing recent regulations requiring greater community integration 3 and adopting key
improvements to managed LTSS 4.
Like other HCBS services, personal care services (PCS) are intended to enable Medicaid
beneficiaries who are aged and those with disabilities to live with as much independence as
possible in their homes or other community settings rather than in a nursing facility or other
institution. Recently the Office of Inspector General (OIG) issued an Investigative Advisory
identifying a number of program integrity vulnerabilities in the delivery of PCS and

1

CMCS Informational Bulletin, “Suggested Approaches for Strengthening and Stabilizing the Medicaid Home Care
Workforce,” August 3, 2016, https://www.medicaid.gov/federal-policy-guidance/federal-policy-guidance.html
2
Truven Health Analytics, ”Improving the Balance: The Evolution of Medicaid Expenditures for Long-Term
Services and Supports (LTSS), FY 1981-2014” (June 3, 2016), https://www.medicaid.gov/medicaid-chip-programinformation/by-topics/long-term-services-and-supports/long-term-services-and-supports.html
3
79 Federal Register 2947 (January 16, 2014), https://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Long-Term-Services-and-Supports/Home-and-Community-Based-Services/Home-andCommunity-Based-Services.html
4
“Medicaid and CHIP Managed Care Final Rule (CMS 2390-F): Strengthening the Delivery of Managed Long
Term Services and Supports (April 25, 2016), https://www.medicaid.gov/medicaid-chip-program-information/bytopics/delivery-systems/managed-care/managed-care-final-rule.html

CMCS Informational Bulletin – Page 2

recommending corrective actions by CMS. 5 Earlier this year, CMS published guidance for PCS
agencies and attendants describing the steps they should take to avoid improper payments. 6
This Informational Bulletin is addressed to states, PCS agencies and attendants and other
stakeholders . It describes PCS, summarizes the program integrity vulnerabilities, and highlights
safeguards state Medicaid agencies can put in place to strengthen program integrity in PCS
without undermining beneficiary access to PCS, especially self-directed services.
Personal Care Services (PCS)
Coverage of PCS is optional for states, except when they are medically necessary for children
eligible for early and periodic screening, diagnostic, and treatment (EPSDT) services. PCS can be
covered as a State Plan option, 7 under one or more waivers approved by CMS, 8 or both. The
definition of PCS is not uniform across these authorities, but in general, PCS consists of nonmedical services supporting Activities of Daily Living (ADL), such as movement, bathing,
dressing, toileting, and personal hygiene. PCS can also offer support for Instrumental Activities
of Daily Living (IADL), such as meal preparation, money management, shopping, telephone use,
etc. Typically, an attendant provides PCS and rules for attendant qualifications are set by states.
Certain Medicaid authorities allow states to offer family members or legal guardians the option
to become an attendant.
There are generally two models of PCS service delivery that states can choose to make
available: agency-directed or self-directed. Agency-directed is the traditional delivery model for
PCS. Under this approach, a qualified PCS agency hires, fires, pays and trains PCAs to provide
services to eligible individuals. A variation of the agency model is the “agency with choice”, in
which an agency is co-employer with the beneficiary of PCS attendants. Self-directed PCS is an
alternative to the traditional delivery model. Under self-directed models, beneficiaries or their
representatives have decision-making authority over PCS and take direct responsibility to
manage their services with the assistance of a system of available supports. In self-direction,
individuals may have the option, and therefore the responsibility, for managing all aspects of
service delivery in a person-centered planning process including, but not limited to “Employer
Authority” which includes recruiting, hiring, training and/or supervising providers and “Budget
Authority”, pursuant to which the individual directs how state-authorized Medicaid funds in a
participant budget are spent. Beneficiary decision-making and autonomy are hallmarks of selfdirected models of service provision, and CMS strongly encourages use of self-directed models
with necessary supports using a person centered planning process.
5

OIG, Personal Care Services: Trends, Vulnerabilities, and Recommendations for Improvement, November 2012,
www.oig.hhs.gov/reports-and-publications/portfolio/portfolio-12-12-01.pdf
6
“Preventing Medicaid Improper Payments for Personal Care Services” (July 2016),
https://www.cms.gov/Medicare-Medicaid-Coordination/Fraud-Prevention/Medicaid-IntegrityEducation/Downloads/pcs-booklet.pdf
7
Section 1905(a)(24) of the Social Security Act, 42 CFR 440.167; section 1915(i), 42 CFR 440.182; section
1915(j), 42 CFR Part 441, Subpart J; and 1915(k), 42 CFR Part 441, Subpart K.
8
Section 1915(c) of the Social Security Act, 42 CFR 440.180; section 1915(d), and section 1115.

CMCS Informational Bulletin – Page 3

Spending on PCS, like spending on HCBS services generally, is an increasing portion of Medicaid
spending, reflecting the need for such services among the large and growing number of
beneficiaries who are elderly or have disabilities. In FY 2014, federal and state spending on PCS
totaled $14.5 billion, or about 18 percent of Medicaid HCBS spending and 10 percent of total
Medicaid spending on long-term services and supports that year. 9 In addition to the
approximately 950,000 beneficiaries receiving PCS under the Medicaid state plan in 2012, many
of the 1.4 million beneficiaries receiving 1915(c) waiver services also received PCS.10 PCS, like
other types of home and community-based care, is largely paid for on a fee-for-service basis.
However, there is increasing state interest in delivering these services through managed care
(MLTSS). 11
Program Integrity Vulnerabilities
The OIG has identified a number of issues related to improper payments for PCS services and
other compliance, payment and fraud vulnerabilities. 12 Findings from the OIG regarding
services include services not provided in compliance with state requirements, not supported by
documentation, provided during periods in which the beneficiaries were in Medicaidreimbursed institutional stays and payments for retaining the attendants during the
institutional stay had not been authorized, and provided by PCS attendants who did not meet
state qualification requirements. Findings related to billing practices include billing for services
not rendered, furnished to ineligible beneficiaries, and furnished by unauthorized caregivers.
Finally, in terms of abuse and neglect, the OIG highlighted instances of abuse and neglect of
beneficiaries by PCS attendants, resulting in beneficiary harm.
In response to OIG findings, CMS has recommended that states establish adequate postpayment review processes for PCS, including implementing post-payment review processes
specific to self-directed PCS. 13 CMS also issued guidance to PCS agencies and attendants
explaining how to avoid improper billing and describing the sanctions that apply to fraud,

9

Truven Health Analytics, “Medicaid Expenditures for Long-Term Services and Supports (LTSS) in FY 2014.”
April 15, 2016. Table A. https://www.medicaid.gov/medicaid-chip-program-information/by-topics/long-termservices-and-supports/long-term-services-and-supports.html
10
http://kff.org/medicaid/report/medicaid-home-and-community-based-services-programs-2012-data-update/
11
Managed LTSS reached 15 percent of LTSS spending in FY 2014, Truven Health Analytics, “Medicaid
Expenditures for Long-Term Services and Supports (LTSS) in FY 2014.”
12

OIG, Personal Care Services: Trends, Vulnerabilities, and Recommendations for Improvement, November 2012,
www.oig.hhs.gov/reports-and-publications/portfolio/portfolio-12-12-01.pdf and Office of Inspector General,
"Investigative Advisory on Medicaid Fraud and Patient Harm Involving Personal Care Services," p. 2,
https://oig.hhs.gov/reports-and-publications/portfolio/ia-mpcs2016.pdf
13

CMCS, Increasing Fiscal Protections for Personal Care Services. April 2016.
https://www.medicaid.gov/medicaid-chip-program-information/by-topics/long-term-services-and-supports/homeand-community-based-services/hcbs-training.html

CMCS Informational Bulletin – Page 4

including civil monetary penalties, criminal fines, imprisonment, and exclusion from
participation in Medicaid, Medicare, and other Federal health care programs. 14
Assuring both Program Integrity and Beneficiary Autonomy in Self-Directed PCS
When establishing safeguards to ensure program integrity in PCS, states should take into
account the special circumstances of the self-direction model. Unlike PCS agencies, which
enroll in the Medicaid program and sign provider agreements holding them accountable for
properly claiming and meeting program standards, individual beneficiaries who direct their own
services based on their needs and preferences are attempting to maximize their independence
and ability to live in their homes and communities. The program integrity safeguards that make
policy and operational sense in the case of a PCS agency with many clients may not be suitable
to an individual beneficiary directing his or her own PCS services. This is particularly true in the
case of the qualifications of workers that are most relevant to individual needs and preferences.
(For example, a beneficiary requiring his or her worker to be able to communicate in a
particular language, including sign language, or have experience in dealing with particular
mobility issues.) States are again encouraged to collaborate with their stakeholders, including
beneficiary advocates, to determine the methods of PCS delivery and the resulting program
integrity protections that will prevent fraud and abuse while still maintaining beneficiary
autonomy in self-directed models.
Program Integrity Safeguards
The PCS benefit is a key component of Medicaid home and community-based care. Without
PCS, many elderly beneficiaries and individuals with disabilities have no practical alternative to
institutionalization as they face a loss of their independence. Thus, program integrity
weaknesses in PCS put vulnerable beneficiaries at risk of substandard or harmful care and put
program funds at risk for fraud, waste, and abuse. CMS is committed to working with states
and OIG to strengthen program integrity in PCS. The following are safeguards states could, and
in some instances should already have, put in place to protect the PCS benefit and program
beneficiaries.
Provider Qualifications and Basic Training
HCBS services differ from medically-focused services. Recognizing the importance of balancing
program integrity and self-direction, states frequently establish broad provider qualifications
for HCBS services, although the qualifications can vary depending on the specific service being
provided. For services provided primarily in the home, such as PCS, qualifications can include
possession of a valid driver’s license, a minimum age threshold, and the receipt of any training
14

“Preventing Medicaid Improper Payments for Personal Care Services” (July 2016),
https://www.cms.gov/Medicare-Medicaid-Coordination/Fraud-Prevention/Medicaid-IntegrityEducation/Downloads/pcs-booklet.pdf

CMCS Informational Bulletin – Page 5

required by the state. Some states require basic competency-based training such as first aid
and CPR certification, etc. However, such minimum qualification requirements should not
restrict the ability of beneficiaries to require individualized training on the specific ways to
provide care based on their own needs and preferences. Training can be provided by
professional home care associations, training organizations, public Workforce Investment Act
programs, or unions. In many consumer-directed personal care programs, much of the training
can also be provided directly by the beneficiary. One example of basic training provided to PCS
attendants that resulted in positive attendant and beneficiary outcomes was recently publicized
in California’s In-Home Supportive Services program. 15 PCS attendants were trained in CPR and
first aid, infection control, medications, chronic diseases and other areas, which was linked to
reduced use of the emergency by PCS recipients.
PCS services covered under 1905(a)(24) of the Social Security Act and 42 CFR 440.167 must be
provided by an individual who is “qualified to provide such services and who is not a member of
the individual’s family.” 16 In the case of HCBS waiver services, the state Medicaid agency must
assure that there are “adequate standards for all types of providers that provide services under
the waiver,” including PCS. 17 States have discretion in determining who is “qualified” to furnish
State Plan PCS services and what safeguards are “adequate” for HCBS waiver service providers.
Whatever provider qualifications a state chooses to establish for PCS attendants, the state
should have in place procedures for ensuring that PCS attendants comply with the
qualifications, including specifying how PCS agencies or attendants are to document their
compliance.
Registry of PCS Attendants
States should consider establishing a centralized data bank for PCS that would be accessible to
PCS agencies as well as to beneficiaries. The data bank could include: a registry of qualified PCS
attendants, registration of the PCS agency with the Medicaid agency, excluded PCS agency data
(In & out-of-state information, OIG’s Exclusions Database (LEIE), etc.), and comprehensive rules
for minimum age and qualification requirements for each provider type. Per CMS guidance
issued in 2016 18, use of registries can help strengthen the identity of the workforce and provide
beneficiary access to information about qualified home care workers. In the case of selfdirected PCS models where beneficiaries can hire family members or friends, a state will need
to ensure there are no significant barriers for beneficiaries to add family members or friends to
a registry.
Screening of PCS Providers

15
Newcomer, Bob, UCSF, 2016. Evaluation of California’s In-Home Supportive Services Pilot Program Training
In-Home Workers.
16
42 CFR 440.167(a)(2).
17
42 CFR 441.302(a)(1).
18
https://www.medicaid.gov/federal-policy-guidance/downloads/cib080316.pdf

CMCS Informational Bulletin – Page 6

Federal regulations require that all providers furnishing services to Medicaid beneficiaries on a
fee-for-service basis be screened and enrolled in the Medicaid program.19 (CMS will require
compliance with this requirement by states and managed care plans with managed care
contracts beginning on or after July 1, 2018). 20 A fee-for-service provider is defined as “any
individual or entity furnishing Medicaid services under an agreement with the Medicaid
agency.” 21 The level of screening to which a provider is subject varies with the risk of fraud,
waste, or abuse the provider presents to the Medicaid program; 22 in the case of provider types
like PCS agencies that participate only in Medicaid, the determination of risk is at the discretion
of the state. 23 The purpose of the screening and enrollment requirements is to identify bad
actors before they enroll in the Medicaid program in order to prevent them from harming
beneficiaries and / or diverting Medicaid funds.
In the case of agency-directed PCS, agencies are considered to be providers for purposes of
screening and enrollment because they have signed provider agreements with the state
Medicaid agency and are legally responsible for the truthfulness, accuracy, and completeness of
the claims they submit for payment.24 In contrast, the attendants that PCS agencies employ or
with whom they subcontract are not considered to be providers for this purpose, and states are
not required to screen them or to enroll them in their Medicaid programs. At a minimum,
however, PCS agencies must ensure that they do not employ or subcontract with any individual
or entity who has been excluded from Medicaid or other federal health care programs. 25 State
Medicaid agencies should review the risk levels to which they have assigned PCS agencies and
ensure that the appropriate level of screening, including a review of all ownership and control
disclosures, is being applied at initial enrollment and at revalidation of enrollment. In agencydirected models, the PCS agency is the employer and handles all employer functions for the
employees, such as payroll services, training, tax services, verification of timesheets, hiring,
including performing background checks on potential candidates.
In the case of self-directed PCS, providers are typically paid differently than the agency-directed
model. Often this is accomplished through the use of a Financial Management Service (FMS)
entity. 26 The FMS entity, which may be an independent private entity or operated by the state,
performs the employer functions such as those identified in the agency-directed models. When
the FMS entity submits fee-for-service claims for self-directed PCS services furnished by
19

42 CFR 455.410, 455.450
42 CFR 438.608(b)
21
FF
22
42 CFR 455.434(b); 42 CFR 455.450.
23
“Medicaid Provider Enrollment Compendium (MPEC),” March 2016, section 1.3.E.
https://www.medicaid.gov/affordablecareact/provisions/downloads/mpec-032116.pdf
20

24

42 CFR 455.18
42 CFR 1001.1901(b)(1)
26
§1915(c) waiver authority does not permit direct payments to a waiver participant, either to reimburse the
participant for expenses incurred or to enable the participant to directly pay a service provider. FMS works as an
intermediary organization that performs financial transactions on behalf of the participant.
25

CMCS Informational Bulletin – Page 7

attendants that it employs at the direction of the beneficiary, the FMS entity is considered the
provider for purposes of screening and enrollment.
Under federal regulations, Medicaid providers determined by state Medicaid agencies to be
“high” risk are required to undergo fingerprint-based criminal background checks. 27 However,
states have discretion to conduct or require criminal background checks for individual PCS
attendants who are not considered providers but who are employed by or subcontract with
providers and furnish the PCS services for the provider that submits the claims. A number of
states, including Iowa, Minnesota, Ohio, and Virginia, conduct criminal background checks of
PCS attendants.
The CMS National Background Check Program (NBCP) enables long-term care providers,
including PCS agencies, to conduct a fingerprint-based search of the state and federal criminal
history of individuals having direct access to, and one-on-one contact with, Medicaid
beneficiaries.28 While NBCP is not a mandatory program, OIG has recommended criminal
background checks for all PCS attendants. The role of background checks in identifying criminal
histories of individuals applying for PCS attendant status is not disputed and states should
consider requiring such checks. However, states are also encouraged to collaborate with
stakeholders, including beneficiary advocates, to develop enrollment policies that support
consumer-directed programs that allow friends and family members to be recognized as PCS
attendants. The Equal Employment Opportunity Commission has issued guidance on how
criminal history can be viewed in the context of prospective employment. 29 Federal Financial
Participation (FFP) is available to support states’ efforts in obtaining criminal background checks
for individuals applying for PCS attendant status. As part of administering consumer-directed
PCS, a state may incur costs applicable to either performing criminal background checks or
contracting with an entity to perform criminal background checks. In either situation,
Medicaid’s allocable portion of the incurred cost can be claimed as a state program
administrative expenditure and reimbursed at the 50 percent administrative claiming rate.
With regard to agency-directed PCS, costs applicable to criminal background checks can be
considered by the state in developing the PCS rate which should be paid on a per service basis
and claimed at the applicable Federal Medical Assistance Percentage (FMAP).

Verification of Need for Services

27

42 CFR 455.450(c).
https://www.cms.gov/Medicare/Provider-Enrollment-and
Certification/SurveyCertificationGenInfo/BackgroundCheck.html
28

29

https://www.eeoc.gov/laws/guidance/arrest_conviction.cfm

CMCS Informational Bulletin – Page 8

PCS covered under the state Plan option must be authorized by a physician or authorized in
accordance with a service plan approved by the state.30 The state has discretion to determine
the functional eligibility criteria that qualify a beneficiary for PCS. PCS covered through an HCBS
waiver or Community First Choice benefit must be furnished only to beneficiaries who are
determined to need an institutional level of care based on an initial evaluation (and annual
reevaluation).31 Whatever the functional eligibility criteria, states should verify that the
individual’s eligibility for the PCS benefit is documented before the services are furnished.
Documentation of Claims
PCS providers, like providers of any other Medicaid services, must be able to document the
provision of services for which they have submitted a claim for payment. 32 Section 11600 of
the State Medicaid Manual indicates that claims for any Medicaid service must be reviewed to
ensure the following: it contains all the required information (which includes the date(s) of
service, who provided the service, where the service was provided, length of time required for
the service, if relevant, and third party billing information); the information is internally
consistent; the individual who received the service and the provider who submitted the claim
were certified as eligible to participate in the program on the date(s) of service; the service
provided is covered under the program; the service does not exceed frequency limitations; and
any required prior authorizations or certifications were obtained.
Improper payments for PCS occur when, among other things, claims are not supported by
sufficient documentation. States and PCS providers should review the common documentation
and billing errors relating to PCS and promising practices for correcting them. 33 PCS providers
should check to avoid billing errors prior to submitting claims. 34 States’ monthly submission of
Transformed Medicaid Statistical Information System (T-MSIS) data will give CMS and other
stakeholders the ability to more closely monitor the trends in states’ PCS claims over time.
If a state uses a single standardized form for the PCS service record, the state should ensure
that the records reflect the amount/scope/duration of services specified in the PCS plan. It
should also consider including comment boxes on forms that require employees to fill in their
daily observation. In the alternative, states could require PCS attendants to document the
provision of services with some kind of verification mechanism. There are no standard
30

42 CFR 440.167(a)(1)
42 CFR 441.302(c) 441.510(c)
32
Section 1902(a)(27) of the Social Security Act, 42 CFR 431.107(b)(1), (2).
31

33

CMS, Common Errors That Lead to Improper Payments for Personal Support Services. October 2015.
https://www.cms.gov/Medicare-Medicaid-Coordination/Fraud-Prevention/Medicaid-IntegrityEducation/Downloads/hcbs-tk1-common-errors-PersSupServ-factsheet.pdf
34

CMS, Quality Checklist for Billing Home and Community-Based Services. October 2015.
https://www.cms.gov/Medicare-Medicaid-Coordination/Fraud-Prevention/Medicaid-IntegrityEducation/Downloads/hcbs-tk1-qual-check-billing-factsheet.pdf

CMCS Informational Bulletin – Page 9

requirements for verification of PCS provision. CMS encourages states to implement some
form of verification to ensure that PCS being billed were actually provided.
Prepayment Edits
To avoid making payments on improper PCS provider claims, states should ensure that all
claims for PCS services are processed with specific edits that automatically deny unusual
activity, such as duplicative billings for the same service and duplicative billing during an
individual’s institutional stay ( unless they are billings for retention payments authorized as part
of the state’s approved PCS program). The cost of system development of these special edits in
the state’s Medicaid Management Information System (MMIS) claims processing subsystem is
eligible for the ninety percent enhanced match because the edits are applicable to MMIS
development. In addition, states should ensure that their requirements for record retention
are clearly communicated to providers, along with language on penalties to be imposed for
non-compliance. Claims submission policies require that PCS claims include all relevant data
elements identified above, and states are encouraged to review PCS claims when they span a
wide range of service dates (i.e., larger than 30 days).
Post-payment Review
States should conduct post-payment reviews to verify that services are in compliance with state
standards for PCS services. In conducting post-payment review, states should consider
including the following elements: how an individual’s level of care was certified and re-certified;
whether the Person-Centered Service Plan (PCSP) is current at the time of Medicaid eligibility
and billing; whether the scope/amount/duration of services provided aligns with the PCSP; and
whether claims data and service documentation confirms services billed were rendered. States
should be utilizing billing system edits to prohibit payment for services provided beyond the
scope of services authorized. In instances in which a post-payment review reveals a lack of
supporting documentation to validate the service claim, or reveals that services were provided
outside of the service authorization parameters, states should recoup impacted payments from
providers.
Audits
States should perform ongoing audits and provider quality reviews of PCS agencies to ensure
that services for which claims are paid are:
• Covered services under the State Plan;
•

Delivered in accordance with an approved plan of care;

•

Properly documented;

•

Delivered by appropriately certified staff; and

CMCS Informational Bulletin – Page 10

•

Not inappropriately billed while the beneficiary was in a hospital or nursing
home.

For Further Information
CMS recently issued a Request for Information on strengthening the provision of home and
community-based services, including PCS. Additional discussion is reflected in this document
on the need to ensure the availability of high-quality and safe PCS to assist individuals to remain
in their communities, while also ensuring services are delivered according to program integrity
standards. Public input is solicited on actions CMS may consider in achieving both of those
goals.
CMS hopes the content of this bulletin is helpful to states in strengthening integrity in Medicaid
PCS. States interested in learning more on these topics and to request technical assistance may
contact Melissa Harris in CMCS at melissa.harris@cms.hhs.gov, and Clint Eisenhower in CPI at
clint.eisenhower@cms.hhs.gov .

